Citation Nr: 1732455	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-10 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation for heart disease and a status post myocardial infarction pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to October 1952.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

The instant appeal was previously before the Board in February 2009, December 2015, and March 2017, where it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development. The matter has been returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not support a finding that the Veteran sustained any additional disability, including heart disease and a status post myocardial infarction, resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in treating the Veteran's heart condition or resulting from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of 38 U.S.C.A. § 1151 benefits for heart disease and a status post myocardial infarction are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361, 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's previous remands, the AOJ obtained a medical opinion which was responsive to the questions asked of the examiner, reviewed additional records, and then issued a supplemental statement of the case in June 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran essentially contends that he has developed additional heart disease and a status post myocardial infarction after receiving VA surgical treatment in January 2006. In his May 2006 claim, he asserted that the VA medical center (VAMC) in Little Rock, Arkansas confused him with another patient of the same last name, and instead of receiving treatment for a respiratory condition, he received treatment for his heart, resulting in the erroneous implementation of a defibrillator, which he also contends has been recalled due to bad wires. As a result, he believes that he has an additional heart disability manifested by symptoms of chest pain, chest irritation, and physical weakness, status post myocardial infarction. He seeks compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014). 

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service-connected. A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

A December 26, 2005 hospital discharge summary from Johnson Regional Medical Center reflects that the Veteran was admitted with acute dyspnea on December 24, 2005. He had some chest pain and chest tightness and was given Nitroglycerin. The admitting diagnoses included bronchitis with bronchospasm, chronic obstructive pulmonary disease (COPD) exacerbation, coronary artery disease, and possible angina, new onset, stable. While hospitalized he complained of chest tightness at times and some pain radiating down his right arm. EKG studies appeared to show non-specific changes only. There was a matter of possible angina, so it was recommended that the Veteran have some kind of stress test before being discharged. The Veteran was then transferred to the VA hospital. The physician's certificate for transfer to the VA hospital in Little Rock notes pulmonary/cardiology consultation, if needed, at a higher level facility. 

Importantly, a January 4, 2006, VA Central Arkansas health care system (HCS) record reflects that informed consent with signature was obtained from the Veteran for electrophysiology study of the heart, moderate sedation, and an implantable defibrillator. 

The January 4, 2006 VA record also shows that the Veteran's was found to have disturbances in the heart's electrical system, ventricular tachyarrhythmia (life threatening heart beat irregularities) and that implantation of a defibrillator device was undertaken to detect and correct life-threatening heart rhythms. A January 10, 2006 VA hospital discharge summary reflects the principal diagnoses precipitating admission were COPD exacerbation with asthma and congestive heart failure (CHF).  

The Veteran was again hospitalized at the VA on January 11, 2006. The January 15, 2006 VA hospital discharge summary reflects that the principal diagnosis precipitating admission was CHF exacerbation and transient left ventricle dysfunction. At the time of admission, the Veteran complained of increasing shortness of breath with wheezing since his discharge from the VA the day before.  He also complained of substernal and lower thoracic pain accompanied by weakness and diaphoresis. He had orthopnea and dyspnea on exertion and had a cough productive of yellow sputum since being discharged. He felt increasingly fatigued and complained of lower extremity soreness when moving his legs.  During the hospital course, the Veteran demonstrated bradycardia, with right bundle branch block, and prolonged QRS complex, on telemetry, repeated EKG was with no acute changes. Cardiology saw the Veteran and recommended repeat "BNP" with subsequent Cardiology follow-up while an inpatient. However, the Veteran insisted on going home before having a chance to be seen again by Cardiology. It was noted that he was to be seen by VA cardiology as an outpatient.  

During the December 2008 Board hearing, the Veteran testified that the Little Rock VAMC called him in for a roundtable discussion of the defibrillator he had implanted. In addition, the Veteran asserted that he went to an unidentified private doctor for a second opinion, and an ultrasound of his heart.

The Board acknowledges that the Veteran has received ongoing VA treatment for his heart, along with other medical conditions. 

The Veteran underwent a VA examination for his heart in August 2014. A number of heart problems were noted. The examiner opined that the implantation of the defibrillator in January 2006 was done because of his life threatening arrhythmia. The examiner opined that the Veteran received the standard of care for his condition. The examiner also stated that the Veteran had multiple associated risk factors for his condition, including age, obesity, tobacco use, and alcohol consumption. 

Another medical opinion regarding the Veteran's claim was obtained in January 2015. The opinion was authored by Dr. J. C., D.O., who identified himself as board certified in internal medicine, cardiology, and electrophysiology. The Doctor reported that he had been in practice for 32 years and had implanted more than a thousand cardiac devices.  He indicated that he had reviewed the Veteran's claims file.

The Doctor provided a thorough history of the Veteran's treatment, which is transcribed below. He stated: 

A review of [the Veteran's] records revealed that he suffered a stroke and was in a rehabilitation facility in February of 2005. Later in December of 2005 while hospitalized his telemetry strips revealed nonsustained monomorphic ventricular tachycardia. An electrophysiology referral was then placed. A nuclear stress test revealed an old myocardial infarction, but no ischemia. On 1/5/06, an electrophysiology study was performed by Dr. Blake Norris and supervised by Dr. Leonardi. The patient was found to have inducible rapid sustained monomorphic ventricular tachycardia with a cycle length of 190 msec and a right bundle branch block morphology. A 200J external shock was required to terminate the arrhythmia. He then received a left sided single chamber implantable cardioverter defibrillator. The generator was a Medtronic Maximo VR, and the lead was a Medtronic 6949, which later was found to have a significant failure rate. He was later readmitted with congestive heart failure. On 2/25/11, cardiac catheterization by Dr. Uertsky revealed significant 3 vessel coronary disease. A generator replacement was performed by Dr. Sewani on 12/14/11. In April of 2012, his 6949 lead was capped. Due to header problems, a new Medtronic Protecta VR generator was implanted. On 4/17/12 defibrillatory threshold testing was performed by Dr. Paydak. On 6/16/13 he was appropriately shocked out of sustained monomorphic ventricular tachycardia. On 8/27/13 he underwent placement of drug eluting stents to the left anterior descending and cicruflex coronary arteries. On 7/14/14 he was seen in the congestive heart failure clinic complaining of weakness and shortness of breath. He was not on some appropriate medications due to medication induced low blood pressure. On 8/19/14 he complained of weakness and was found to have frequent right ventricular apical pacing with intact retrograde VA conduction, a condition referred to as pacemaker syndrome. At that time, an upgrade to a cardiac resynchronization device with an additional atrial lead and coronary sinus lead was offered to the patient. He refused. 

The Doctor then summarized:

[The Veteran] had ischemic cardiomyopathy with nuclear ejection fraction of 39%, nonsustained ventricular tachycardia by telemetry monitoring, and inducible sustained monomorphic ventricular tachycardia. The implantation of his defibrillator in 2006 was appropriate within those current guidelines. Many 6949 Medtronic leads were implanted that year, and only later did we find out that the leads had a high fracture rate. His device pocket was reentered in late 2011 for a generator replacement. It was reentered again in 2012 for lead and generator replacement. In August of 2014 he was found to have pacemaker syndrome and refused to upgrade his device to a dual chamber CRT system. Many patients who have had multiple surgeries involving the device site complain of minor discomfort around the device which is due to scar tissue. This is not a disabling problem. His other symptoms are likely due to a combination of pacemaker syndrome, progressive left ventricular dysfunction, progressive coronary disease, and recurrent congestive heart failure. 

Finally, the Doctor provided the following opinion: 

The VA medical treatment and defibrillator implantation was appropriate and did not result in any additional disability. I find no evidence of carelessness, negligence, lack of proper skill, or error in judgement. It is not likely that [the Veteran] has any permanent disability of the heart caused by VA treatment or as an unforeseen result of VA treatment.

Per VA policy, an event is considered "not reasonably foreseeable" if it is not the type of risk that would be disclosed as part of the informed consent procedures shown in 38 C.F.R. § 17.32 (2016). Notably, VA received his informed consent to perform the January 2006 procedure.

The Board observes that additional medical records have been added to the Veteran's claims file since the January 2015 opinion. However, after careful review, the Board finds that these records do not suggest a fault by the VA resulting in a reasonably foreseeable event that caused the Veteran's claimed disability. The Board acknowledges the Veteran's contentions that there was a delay in receiving his replacement generator after it was recalled. While the defibrillator the Veteran received in 2006 was later found to have a high fracture rate, Dr. Cooper indicated that the implantation was "appropriate" and "within current guidelines" at the time. Further, Dr. Cooper explained that the Veteran received a generator replacement in 2011 and a lead replacement in 2012, and also noted that the Veteran refused later treatment for another replacement defibrillator. 

The Board affords the Doctor's January 2015 opinion substantial probative value.  After reviewing the Veteran's claims file and VA treatment, the Doctor found no evidence of carelessness, negligence, lack of proper skill, or error in judgement by the VA. He stated that minor discomfort experienced around a pacemaker device is not a disability because the pain is normal and associated with scar tissue. Dr. Cooper also commented that the Veteran's problems are likely due to a combination of other heart conditions. The Board notes that there is no opinion in the record to the contrary.

It is also noted that while COPD was also noted at the time, it is clear that the primary treatment indicated was for cardiovascular pathology.  That was indicated in the private December 2005 hospitalization and in the January 2006 VA records, and in the signed consent.  There is no evidence on file that there was any case of mistaken identity, or that the original treatment was intended for another patient.

Accordingly, the preponderance of the evidence of record, to include the August 2014 VA examination and the subsequent January 2015 opinion, is against a finding that carelessness, negligence, lack of proper skill, or error in judgment on the part of VA caused additional disability. In addition, the preponderance of the evidence of record is against a finding that an event not reasonably foreseeable caused additional disability. Therefore, the claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for heart disease and a status post myocardial infarction due to VA treatment must be denied and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to compensation for heart disease and a status post myocardial infarction pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


